[Cite as State v. Dudas, 2022-Ohio-931.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                            No. 110573
                 v.                              :

MICHAEL DUDAS,                                   :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 24, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-650250-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Anna Faraglia and Daniel T. Van, Assistant
                 Prosecuting Attorneys, for appellee.

                 Edward M. Heindel, for appellant.

EILEEN A. GALLAGHER, J.:

                   Defendant-appellant Michael Dudas pled guilty to one count of

aggravated murder (an unclassified felony), one count of aggravated robbery (a first-

degree felony) and two counts of misuse of a credit card (a fifth-degree felony). The

trial court imposed a sentence of 25 years to life on the aggravated murder count, an
indefinite sentence of three to four-and-a-half years on the aggravated robbery

count (to be served consecutively to the sentence on the aggravated murder count)

and one year each on the misuse of a credit card counts (to be served concurrently

to each other and concurrently with the sentences on the other counts). Dudas

appeals his sentence on the aggravated robbery count, arguing that the indefinite

sentence, imposed under the Reagan Tokes Law, is unconstitutional. He raises the

following three assignments of error for review:

      Assignment of Error No. 1: The Reagan Tokes Act is unconstitutional
      because it violates the Due Process Clauses of the United States and
      Ohio Constitutions.

      Assignment of Error No. 2: The Reagan Tokes Act is unconstitutional
      because it violates the separation of powers doctrine embodied in the
      Ohio Constitution.

      Assignment of Error No. 3: The Reagan Tokes Act is unconstitutional
      because it violates the right to jury trial as guaranteed by the United
      States and Ohio Constitutions.

              The arguments presented in this case do not present novel issues or

any new theory challenging the constitutional validity of any aspect of the Reagan

Tokes Law left unaddressed by this court’s en banc decision in State v. Delvallie, 8th

Dist. Cuyahoga No. 109315, 2022-Ohio-470. Accordingly, pursuant to Delvallie, we

overrule Dudas’ assignments of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.

The defendant’s convictions having been affirmed, any bail pending appeal is

terminated.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., and
LISA B. FORBES, J., CONCUR


N.B. Judge Lisa B. Forbes is constrained to apply Delvallie. For a full explanation,
see State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470 (Forbes, J.,
dissenting).